PER CURIAM:
Gerald S. Bettman, appointed counsel for Jermaine Garfield Kerr in these two direct criminal appeals, has moved to withdraw from further representation of the appellant in both cases and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeals is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw from both appeals is GRANTED, and Kerr’s convictions and sentences are AFFIRMED.